UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4571 Name of Registrant: VANGUARD PENNSYLVANIA TAX- FREE FUNDS Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: February 29, 2012 Item 1: Schedule of Investments Vanguard Pennsylvania Tax-Exempt Money Market Fund Schedule of Investments As of February 29, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.8%) Pennsylvania (98.1%) Allegheny County PA GO VRDO 0.170% 3/7/12 LOC 14,455 14,455 Allegheny County PA GO VRDO 0.170% 3/7/12 LOC 5,790 5,790 Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) VRDO 0.120% 3/1/12 86,820 86,820 Allegheny County PA Higher Education Building Authority University Revenue (Point Park University) VRDO 0.160% 3/7/12 LOC 15,300 15,300 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 4.000% 5/15/12 1,000 1,007 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.160% 3/7/12 LOC 7,000 7,000 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.160% 3/7/12 71,395 71,395 Allegheny County PA Industrial Development Authority Revenue (Western Pennsylvania School for Blind Children) PUT 0.500% 7/1/12 6,750 6,750 Beaver County PA Industrial Development Authority Pollution Control Revenue (Metropolitan Edison Co. Project) VRDO 0.140% 3/7/12 LOC 10,000 10,000 Berks County PA Industrial Development Authority Revenue (Kutztown University) VRDO 0.150% 3/7/12 LOC 12,485 12,485 2 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) PUT 0.320% 8/2/12 10,250 10,250 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.170% 3/7/12 97,890 97,890 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.260% 3/7/12 9,750 9,750 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) VRDO 0.170% 3/7/12 10,000 10,000 1 Bethlehem PA Area School District GO TOB VRDO 0.160% 3/7/12 LOC 8,985 8,985 1 BlackRock MuniYield Pennsylvania Quality Fund VRDP VRDO 0.300% 3/7/12 LOC 15,300 15,300 Bucks County PA Industrial Development Authority Hospital Revenue (Grand View Hospital) VRDO 0.120% 3/7/12 LOC 28,235 28,235 Bucks County PA Industrial Development Authority Revenue (Pennswood Village Project) VRDO 0.200% 3/7/12 LOC 8,320 8,320 Butler County PA General Authority Revenue (Erie School District Project) VRDO 0.160% 3/7/12 LOC 2,600 2,600 Butler County PA General Authority Revenue (Hampton Township School District Project) VRDO 0.200% 3/7/12 (4) 20,425 20,425 Cambria County PA Industrial Development Authority Revenue (American National Red Cross) VRDO 0.110% 3/7/12 LOC 16,145 16,145 Carlisle PA Area School District GO 5.375% 3/1/12 (Prere.) 1,550 1,550 Carlisle PA Area School District GO 5.375% 3/1/12 (Prere.) 1,635 1,635 Carlisle PA Area School District GO 5.375% 3/1/12 (Prere.) 1,725 1,725 Carlisle PA Area School District GO 5.375% 3/1/12 (Prere.) 1,820 1,820 1 Central Bradford PA Progress Authority Revenue (Robert Packer Hospital) TOB VRDO 0.160% 3/7/12 LOC 12,000 12,000 Central Bucks PA School District GO 3.000% 5/15/12 1,630 1,639 Chambersburg PA Authority Revenue (Wilson College Project) VRDO 0.220% 3/7/12 LOC 31,180 31,180 Chester County PA Industrial Development Authority Student Housing Revenue (University Student Housing LLC Project) VRDO 0.110% 3/7/12 LOC 18,350 18,350 1 Chester County PA Industrial Development Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.210% 3/7/12 (13) 15,935 15,935 Dauphin County PA General Authority Hospital Revenue (Reading Hospital & Medical Center Project) VRDO 0.120% 3/7/12 4,900 4,900 Delaware County PA Authority Hospital Revenue (Crozer-Chester Medical Center Obligated Group) VRDO 0.130% 3/7/12 LOC 10,410 10,410 Delaware County PA Authority Revenue (Haverford College) VRDO 0.120% 3/7/12 25,645 25,645 Delaware County PA Industrial Development Authority Airport Facilities Revenue (United Parcel Service Inc.) VRDO 0.130% 3/1/12 28,200 28,200 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Electric Capital Corp.) VRDO 0.110% 3/7/12 11,630 11,630 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Electric Capital Corp.) VRDO 0.110% 3/7/12 8,595 8,595 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Electric Capital Corp.) VRDO 0.110% 3/7/12 46,800 46,800 1 Delaware County PA Industrial Development Authority Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.210% 3/7/12 (13) 2,515 2,515 Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.110% 3/7/12 17,350 17,350 Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.110% 3/7/12 7,955 7,955 Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.110% 3/7/12 4,910 4,910 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.130% 3/7/12 14,900 14,900 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.130% 3/7/12 20,000 20,000 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.130% 3/7/12 21,675 21,675 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.130% 3/7/12 5,200 5,200 1 Downingtown PA Area School District GO TOB VRDO 0.160% 3/7/12 8,500 8,500 Emmaus PA General Authority Revenue VRDO 0.140% 3/7/12 LOC 8,000 8,000 Emmaus PA General Authority Revenue VRDO 0.140% 3/7/12 LOC 7,000 7,000 Emmaus PA General Authority Revenue VRDO 0.140% 3/7/12 LOC 2,200 2,200 Emmaus PA General Authority Revenue VRDO 0.140% 3/7/12 LOC 4,800 4,800 Emmaus PA General Authority Revenue VRDO 0.140% 3/7/12 LOC 9,600 9,600 Emmaus PA General Authority Revenue VRDO 0.140% 3/7/12 LOC 6,900 6,900 Emmaus PA General Authority Revenue VRDO 0.140% 3/7/12 LOC 17,400 17,400 Emmaus PA General Authority Revenue VRDO 0.140% 3/7/12 LOC 4,985 4,985 Emmaus PA General Authority Revenue VRDO 0.140% 3/7/12 LOC 15,000 15,000 Emmaus PA General Authority Revenue VRDO 0.160% 3/7/12 LOC 83,300 83,300 Erie County PA Hospital Authority Revenue (Hamot Health Foundation) VRDO 0.120% 3/1/12 LOC 2,420 2,420 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.080% 3/1/12 20,200 20,200 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.090% 3/1/12 17,800 17,800 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.090% 3/1/12 8,600 8,600 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.160% 3/7/12 3,450 3,450 Haverford Township PA School District GO VRDO 0.170% 3/7/12 LOC 5,000 5,000 1 Hempfield PA School District GO TOB VRDO 0.160% 3/7/12 LOC 5,000 5,000 Lancaster County PA Hospital Authority Health System Revenue (Lancaster General Hospital) VRDO 0.210% 3/1/12 LOC 8,500 8,500 Lancaster County PA Hospital Authority Revenue (Masonic Homes Project) VRDO 0.150% 3/1/12 LOC 5,050 5,050 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) VRDO 0.200% 3/1/12 LOC 6,800 6,800 Lehigh County PA General Purpose Hospital Authority Revenue (Muhlenberg College) VRDO 0.200% 3/7/12 LOC 7,885 7,885 Lower Merion PA School District GO VRDO 0.160% 3/7/12 LOC 6,200 6,200 Lower Merion PA School District GO VRDO 0.160% 3/7/12 LOC 11,490 11,490 1 Luzerne County PA Industrial Development Authority Water Facility Revenue (Pennsylvania-American Water Co.) TOB VRDO 0.220% 3/7/12 (13) 5,000 5,000 1 Manheim Township PA School District GO TOB VRDO 0.160% 3/7/12 LOC 7,345 7,345 Montgomery County PA Industrial Development Authority Revenue (Friends' Central School Project) VRDO 0.150% 3/7/12 LOC 2,615 2,615 Montgomery County PA TRAN 1.500% 12/31/12 25,000 25,281 Moon Industrial Development Authority Pennsylvania Mortgage Revenue (Providence Point Project) VRDO 0.160% 3/7/12 LOC 56,040 56,040 1 Northampton County PA General Purpose Authority University Revenue (Lafayette College) TOB VRDO 0.170% 3/7/12 17,590 17,590 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.150% 3/7/12 19,290 19,290 1 Northampton County PA General Purpose Authority University Revenue (Lehigh University) TOB VRDO 0.150% 3/7/12 LOC 21,360 21,360 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.130% 3/7/12 11,500 11,500 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.130% 3/7/12 6,000 6,000 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.130% 3/7/12 4,100 4,100 1 Nuveen Pennsylvania Investment Quality Municipal Fund VRDP VRDO 0.300% 3/7/12 LOC 25,000 25,000 Owen J. Roberts School District Pennsylvania GO 5.500% 8/15/12 (Prere.) 1,520 1,557 Pennsbury PA School District GO 5.500% 7/15/12 (Prere.) 3,625 3,697 1 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) TOB VRDO 0.170% 3/7/12 LOC 9,995 9,995 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PSEG Power LLC Project) VRDO 0.120% 3/7/12 LOC 44,000 44,000 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (York Water Co. Project) VRDO 0.170% 3/7/12 LOC 5,000 5,000 Pennsylvania Economic Development Financing Authority Revenue (Convention Center Project) 5.000% 6/15/12 2,000 2,028 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.160% 3/7/12 (13) 9,900 9,900 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.220% 3/7/12 7,495 7,495 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Waste Management) TOB VRDO 0.170% 3/7/12 9,995 9,995 Pennsylvania GO 5.100% 5/1/12 (Prere.) 1,100 1,109 Pennsylvania GO 5.500% 5/1/12 (Prere.) 2,615 2,638 Pennsylvania GO 5.500% 6/1/12 10,430 10,569 Pennsylvania GO 5.000% 7/1/12 22,275 22,632 Pennsylvania GO 5.000% 7/15/12 9,030 9,192 Pennsylvania GO 5.000% 7/15/12 8,110 8,254 Pennsylvania GO 5.000% 9/1/12 7,130 7,298 Pennsylvania GO 5.000% 10/1/12 500 514 Pennsylvania GO 2.000% 11/15/12 20,760 21,022 Pennsylvania GO 5.000% 1/1/13 (Prere.) 5,000 5,202 Pennsylvania GO 5.000% 1/1/13 (Prere.) 2,325 2,417 Pennsylvania GO 5.000% 1/1/13 (Prere.) 1,425 1,482 Pennsylvania GO 5.000% 1/1/13 (Prere.) 15,000 15,602 Pennsylvania GO 5.500% 1/1/13 6,770 7,064 Pennsylvania GO 5.500% 2/1/13 1,100 1,154 Pennsylvania GO 5.000% 2/15/13 10,750 11,247 1 Pennsylvania GO TOB VRDO 0.150% 3/7/12 11,475 11,475 1 Pennsylvania GO TOB VRDO 0.160% 3/7/12 7,000 7,000 1 Pennsylvania GO TOB VRDO 0.160% 3/7/12 2,200 2,200 1 Pennsylvania GO TOB VRDO 0.170% 3/7/12 19,530 19,530 1 Pennsylvania GO TOB VRDO 0.260% 3/7/12 5,000 5,000 1 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) TOB VRDO 0.170% 3/7/12 LOC 9,150 9,150 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.150% 3/1/12 LOC 3,325 3,325 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.120% 3/7/12 LOC 1,500 1,500 1 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) TOB VRDO 0.160% 3/7/12 LOC 11,995 11,995 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) VRDO 0.140% 3/7/12 LOC 46,295 46,295 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 3.000% 6/15/12 3,060 3,084 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) VRDO 0.120% 3/7/12 LOC 14,000 14,000 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 7/15/12 2,110 2,148 1 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) TOB VRDO 0.170% 3/7/12 5,000 5,000 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.220% 3/7/12 4,855 4,855 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.120% 3/7/12 LOC 13,795 13,795 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.130% 3/7/12 LOC 5,315 5,315 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.140% 3/7/12 22,715 22,715 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.140% 3/7/12 21,810 21,810 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.140% 3/7/12 16,000 16,000 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.140% 3/7/12 9,600 9,600 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.140% 3/7/12 9,525 9,525 Pennsylvania Infrastructure & Investment Authority Revenue CP 0.180% 3/6/12 LOC 10,000 10,000 1 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) TOB VRDO 0.160% 3/7/12 5,050 5,050 Pennsylvania State University Revenue PUT 0.300% 6/1/12 17,850 17,850 1 Pennsylvania State University Revenue TOB VRDO 0.150% 3/7/12 LOC 39,455 39,455 1 Pennsylvania State University Revenue TOB VRDO 0.160% 3/7/12 5,500 5,500 1 Pennsylvania State University Revenue TOB VRDO 0.160% 3/7/12 2,795 2,795 2 Pennsylvania Turnpike Commission Revenue 0.210% 12/1/12 8,725 8,725 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.160% 3/7/12 LOC 15,000 15,000 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.170% 3/7/12 LOC 5,215 5,215 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.260% 3/7/12 (12) 4,325 4,325 Pennsylvania Turnpike Commission Revenue VRDO 0.160% 3/7/12 (4) 12,800 12,800 1 Pennsylvania Turnpike Commission Toll Revenue TOB VRDO 0.170% 3/7/12 LOC 9,920 9,920 1 Philadelphia PA Airport Revenue TOB VRDO 0.360% 3/7/12 (4) 7,000 7,000 Philadelphia PA Airport Revenue VRDO 0.120% 3/7/12 LOC 18,000 18,000 Philadelphia PA Airport Revenue VRDO 0.120% 3/7/12 LOC 20,000 20,000 1 Philadelphia PA Authority Industrial Development Revenue (Girard Estate Aramark Project) VRDO 0.210% 3/7/12 LOC 3,400 3,400 Philadelphia PA Authority Industrial Development Revenue (Greater Philadelphia Health Action Project) VRDO 0.260% 3/7/12 LOC 8,260 8,260 Philadelphia PA Authority Industrial Development Revenue (Inglis House Project) VRDO 0.160% 3/7/12 8,700 8,700 Philadelphia PA Gas Works Revenue VRDO 0.110% 3/7/12 LOC 27,520 27,520 Philadelphia PA GO 2.000% 6/29/12 6,000 6,032 Philadelphia PA GO VRDO 0.140% 3/7/12 LOC 28,015 28,015 1 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) TOB VRDO 0.160% 3/7/12 4,765 4,765 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.100% 3/1/12 9,900 9,900 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.100% 3/1/12 2,050 2,050 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.100% 3/1/12 2,300 2,300 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.100% 3/1/12 9,000 9,000 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.100% 3/1/12 2,760 2,760 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.100% 3/1/12 2,900 2,900 1 Philadelphia PA Hospitals & Higher Education Facilities Authority Revenue (Wills Eye Hospital Project) VRDO 0.160% 3/7/12 LOC 11,115 11,115 1 Philadelphia PA Industrial Development Authority Lease Revenue (Fox Chase Cancer Center) TOB VRDO 0.130% 3/1/12 LOC 45,980 45,980 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.150% 3/7/12 LOC 5,200 5,200 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.200% 3/7/12 LOC 26,645 26,645 Philadelphia PA Industrial Development Authority Revenue (William Penn Charter School) VRDO 0.160% 3/7/12 LOC 4,700 4,700 Philadelphia PA School District GO 5.625% 8/1/12 (Prere.) 5,000 5,113 Philadelphia PA School District GO 5.625% 8/1/12 (Prere.) 2,000 2,045 Philadelphia PA School District GO 5.625% 8/1/12 (Prere.) 2,250 2,302 Philadelphia PA School District GO VRDO 0.120% 3/7/12 LOC 15,700 15,700 Philadelphia PA School District GO VRDO 0.130% 3/7/12 LOC 31,300 31,300 1 Philadelphia PA Water & Waste Water Revenue TOB VRDO 0.140% 3/7/12 (4) 8,200 8,200 1 Philadelphia PA Water & Waste Water Revenue TOB VRDO 0.170% 3/7/12 LOC 6,865 6,865 1 Philadelphia PA Water & Waste Water Revenue TOB VRDO 0.170% 3/7/12 (13) 45,210 45,210 Philadelphia PA Water & Waste Water Revenue VRDO 0.110% 3/7/12 LOC 18,400 18,400 Ridley PA School District GO VRDO 0.170% 3/7/12 LOC 9,770 9,770 South Fork PA Hospital Authority Hospital Revenue (Conemaugh Valley Memorial Hospital Project) VRDO 0.110% 3/7/12 LOC 24,375 24,375 1 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) TOB VRDO 0.160% 3/7/12 9,970 9,970 St. Mary's Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) VRDO 0.190% 3/7/12 24,200 24,200 State Public School Building Authority Pennsylvania School Revenue (North Allegheny School District Project) VRDO 0.160% 3/7/12 18,135 18,135 Temple University of the Commonwealth System of Higher Education Pennsylvania University Funding Obligation RAN 1.500% 4/4/12 60,000 60,057 Union County PA Higher Educational Facilities Financing Authority University Revenue (Bucknell University) VRDO 0.130% 3/7/12 4,890 4,890 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania (University Capital Project) RAN 2.000% 6/18/12 30,000 30,150 University of Pittsburgh PA Revenue CP 0.180% 3/5/12 17,000 17,000 University of Pittsburgh PA Revenue CP 0.150% 3/9/12 25,000 25,000 University of Pittsburgh PA Revenue CP 0.100% 5/3/12 8,950 8,950 1 University of Pittsburgh PA Revenue TOB VRDO 0.160% 3/7/12 6,660 6,660 1 University of Pittsburgh PA Revenue TOB VRDO 0.170% 3/7/12 5,395 5,395 Upper St. Clair Township PA GO VRDO 0.240% 3/7/12 (4) 30,640 30,640 Washington County PA Hospital Authority Revenue (Washington Hospital Project) VRDO 0.160% 3/7/12 LOC 8,860 8,860 Westmoreland County PA Industrial Development Authority Revenue (White Consolidated Industries, Inc. Project) PUT 0.300% 6/1/12 LOC 6,940 6,940 Wilkes-Barre PA Finance Authority College Revenue (King's College Project) VRDO 0.160% 3/7/12 LOC 8,020 8,020 York County PA Industrial Development Authority Revenue (Crescent Industries Inc. Project) VRDO 0.250% 3/7/12 LOC 3,890 3,890 York County PA TRAN 1.000% 4/30/12 6,000 6,007 Puerto Rico (1.7%) Puerto Rico Electric Power Authority Revenue 5.000% 7/1/12 (Prere.) 2,000 2,052 Puerto Rico Electric Power Authority Revenue 5.375% 7/1/12 (Prere.) 1,800 1,849 Puerto Rico GO 5.000% 7/1/12 (Prere.) 3,530 3,587 Puerto Rico GO 5.000% 7/1/12 (Prere.) 5,760 5,853 1 Puerto Rico Industrial Medical & Environmental Pollution Control Facilities Financing Authority Revenue (Abbott Laboratories Project) PUT 0.950% 3/1/12 8,280 8,280 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.310% 3/7/12 20,934 20,934 Total Tax-Exempt Municipal Bonds (Cost $2,596,478) Total Investments (99.8%) (Cost $2,596,478) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2012, the aggregate value of these securities was $718,639,000, representing 27.6% of net assets. 2 Adjustable-rate security. KEY TO ABBREVIATIONS ARS - Auction Rate Security.
